EXHIBIT 10.1

 
FRESH DEL MONTE PRODUCE INC.
 
2010 NON-EMPLOYEE DIRECTORS EQUITY PLAN
 
EFFECTIVE MAY 5, 2010
 


1.         PURPOSE
 
This Fresh Del Monte Produce Inc. 2010 Non-Employee Director Equity Plan is
intended to attract and retain highly qualified persons to serve as non-employee
directors of Fresh Del Monte Produce Inc., to promote ownership by such
non-employee directors of a greater proprietary interest in Fresh Del Monte
Produce Inc. thereby aligning such non-employee directors’ interests more
closely with the interests of the stockholders of Fresh Del Monte Produce
Inc.  The effectiveness of this Plan was approved by the Company’s stockholders
at the May 5, 2010 Annual Meeting.
 
2.         DEFINITIONS
 
As used in the Plan, the following definitions apply to the terms indicated
below:
 
(a)      “Annual Grant Date” shall mean the Effective Date of the Plan and the
January 1st of each calendar year following the Effective Date of the Plan.
 
(b)      “Award” shall mean any Restricted Stock granted pursuant to the Plan.
 
(c)      “Award Agreement” means a written agreement entered into by FDMP and a
Participant setting forth the terms and conditions of the grant of an Award to
such Participant.
 
(d)      “Board” shall mean the Board of Directors of FDMP or any committee
appointed by the Board of Directors of FDMP to the extent any or all of the
powers of the Board hereunder are delegated to such committee.
 
(e)      “Cause” shall mean the termination of a Participant’s membership on the
Board for cause in accordance with applicable law or otherwise in accordance
with the provisions contained in the Articles of Association of FDMP.
 
(f)      “Change in Control” shall mean the occurrence of one or more of the
following events:
 
(i)       any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company to any individual, partnership, corporation, limited liability company,
unincorporated organization, trust or joint venture, or a governmental agency or
political subdivision thereof (a “Person”) or group of related Persons for
purposes of Section 13(d) of the Exchange Act (a “Group”), together with any
Affiliates (as defined below) thereof other than to the members of the
Abu-Ghazaleh family, or any entities controlled by such members or any
Affiliates of such entities (together, the “Abu-Ghazaleh Group”);
 
(ii)      the approval by the holders of any and all shares, interests,
participations or other equivalents (however designated and whether or not
voting) of share capital, including each class of shares and preferred shares
(together, “Shares”), of the Company of any plan or proposal for the liquidation
or dissolution of the Company;
 
(iii)     (A) any Person or Group (other than the Abu-Ghazaleh Group or any
member thereof) shall become the owner, directly or indirectly, beneficially or
of record, of shares representing more than 30% of the aggregate ordinary voting
power represented by the issued and outstanding Shares (the “Voting Shares”) of
the Company, and (B) the Abu-Ghazaleh Group shall beneficially own, directly or
indirectly, in the aggregate a lesser percentage of the Voting Shares of the
Company; or
 
(iv)     the replacement of a majority of the Board over a two-year period from
the directors who constituted the Board at the beginning of such period, and
such replacement shall not have been approved by a vote of at least a majority
of the Board then still in office who either were members of such Board at the
beginning of such period or whose election as a member of such Board was
previously so approved or who were nominated by, or designees of, the
Abu-Ghazaleh Group.
 
 
1

--------------------------------------------------------------------------------

 
EXHIBIT 10.1
 
 
Furthermore, for purposes of this Section 2(f), “Affiliate” shall mean, with
respect to any specified Person, any other Person who directly or indirectly
through one or more intermediaries controls, or is controlled by, or is under
common control with, such specified Person. The term “control” shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” or “controlled” have meanings correlative of the foregoing.
 
(g)     “Change in Control Price” means the price per Ordinary Share paid in any
transaction related to the Change in Control.
 
(h)     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
 
(i)      “Company” shall mean FDMP and its subsidiaries.
 
(j)      “Date of Grant” means the date on which the Board approves the grant of
an Award or such later date as is specified by the Board and set forth in the
applicable Award Agreement.
 
(k)     “Effective Date of Plan” means the day the Plan is approved by the
shareholders of FDMP.
 
(l)      “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
(m)    “Fair Market Value” shall mean, as of any date, (i) the average of the
high and low sales prices on such day of an Ordinary Share as reported on the
principal securities exchange on which Ordinary Shares are then listed or
admitted to trading or (ii) if not so reported, the average of the closing bid
and ask prices on such day as reported on the National Association of Securities
Dealers Automated Quotation System or (iii) if not so reported, as furnished by
any member of the National Association of Securities Dealers, Inc. selected by
the Board. The Fair Market Value of an Ordinary Share as of any such date on
which the applicable exchange or inter-dealer quotation system through which
trading in the Ordinary Shares regularly occurs is closed shall be the Fair
Market Value determined pursuant to the preceding sentence as of the immediately
preceding date on which such exchange or system is open for trading. In the
event that the price of an Ordinary Share shall not be so reported or furnished,
the Fair Market Value shall be determined by the Board in good faith.
 
(n)      “FDMP” shall mean Fresh Del Monte Produce Inc., a Cayman Islands
company.
 
(o)      “Ordinary Shares” shall mean the Ordinary Shares of FDMP, $.01 par
value per share.
 
(p)      “Participant” shall mean a non-employee member of the Board of
Directors of FDMP who is eligible to participate in the Plan and to whom an
Award is granted pursuant to the Plan, and upon his death, his successors,
heirs, executors and administrators, as the case may be.
 
(q)      “Plan” shall mean this Fresh Del Monte Produce Inc. 2010 Non-Employee
Director Equity Plan, as it may be amended from time to time.
 
(r)       “Restricted Stock” shall mean Ordinary Shares subject to certain
restrictions, as determined by the Board, and further described in Section 7 of
the Plan.
 
(s)      “Transfer” shall mean any transfer, sale, assignment, gift,
testamentary transfer, pledge, hypothecation or other disposition of any
interest. “Transferee,” “Transferor” and “Transferable” shall have correlative
meanings.
 
3.         SHARES SUBJECT TO THE PLAN
 
Subject to adjustment as provided in Section 10 hereof, the Board may grant
Awards to Participants with respect to 150,000 Ordinary Shares. The number of
Ordinary Shares available under the Plan shall be reduced by the number of
Ordinary Shares subject to the Awards. Notwithstanding anything to the contrary
in this Plan, if any Award is cancelled, forfeited or terminated for any reason
prior to becoming vested in full, the shares of Ordinary Stock that were subject
to such Award shall, to the extent cancelled, forfeited or terminated,
immediately become available for future Awards granted under the Plan as if said
Award had never been granted; provided, however, that any Ordinary Shares
subject to an Award, which is cancelled, forfeited or terminated in order to pay
any taxes or tax withholdings on an Award shall not be available for future
Awards granted under the Plan
 
 
2

--------------------------------------------------------------------------------

 
EXHIBIT 10.1
 
 
4.         ADMINISTRATION OF THE PLAN
 
The Plan shall be administered by the Board. The Board shall designate the
non-employee directors of FDMP who shall be granted Awards under the Plan.
 
The Board shall have full authority to administer the Plan, including authority
to interpret and construe any provision of the Plan and the terms of any Awards
issued under it and to adopt such rules and regulations for administering the
Plan as it may deem necessary. Decisions of the Board shall be final and binding
on all parties and all decisions, determinations, selections and other actions
permitted or required to be taken or made by the Board with respect to the Plan
shall be subject to the absolute discretion of the Board.
 
The Board may, in its absolute discretion, accelerate the date on which any
Award granted under the Plan vests.
 
Whether an authorized leave of absence, or absence in military or government
service, shall constitute termination of service shall be determined by the
Board.
 
No member of the Board shall be liable for any action, omission, or
determination relating to the Plan, and the Company shall indemnify and hold
harmless each member of the Board and each other director or employee of the
Company to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated against any cost or expense
(including counsel fees) or liability (including any sum paid in settlement of a
claim with the approval of the Board) arising out of any action, omission or
determination relating to the Plan, unless, in either case, such action,
omission or determination was taken or made by such member, director or employee
in bad faith and without reasonable belief that it was in the best interests of
the Company.
 
5.         ELIGIBILITY
 
The persons who shall be eligible to receive Awards pursuant to the Plan shall
be such non-employee members of the Board of Directors of FDMP.
 
6.         GRANT OF AWARDS
 
Annual Award grants shall be made to eligible non-employee directors.
 
(a)      Annual Grants. On each Annual Grant Date and subject to the limitations
of Section 3 of the Plan, each eligible non-employee director of FDMP shall
receive an annual grant of Restricted Stock equal to (i) a dollar value,
determined by the Board in its sole discretion, divided by (ii) the Fair Market
Value of an Ordinary Share as determined on the Annual Grant Date.
 
(b)      Grants to New Non-Employee Directors. If a non-employee director is
appointed to the Board following an Annual Grant Date, the Board may grant such
non-employee director an immediate Award of Restricted Stock equal to (i) a
dollar value, determined by the Board in its sole discretion, divided by (ii)
the Fair Market Value of an Ordinary Share as determined on the Date of Grant.
 
7.         RESTRICTED STOCK
 
Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement. Restricted Stock shall comply with and be subject to the following
terms, conditions and requirements:
 
(a)      Restrictions and Vesting. Unless as otherwise set forth in the Plan,
Restricted Stock may not be transferred until it vests.  Restricted Stock shall
vest as follows:  (1) fifty percent (50%) of each Award shall vest on the Date
of Grant, and (2) the remaining fifty percent (50%) shall vest on the six (6)
month anniversary of the date that the Participant ceases to serve as a member
of the Board of Directors of FDMP for any reason.
 
(b)      Certificates and Certificate Legend. With respect to a grant of
Restricted Stock, FDMP may issue a certificate evidencing such Restricted Stock
to the Participant or issue and hold such shares of Restricted Stock for the
benefit of the Participant until such shares of Restricted Stock vest. FDMP may
legend the certificate representing Restricted Stock to give appropriate notice
of such restrictions.  In addition to any such legends, each certificate
representing shares of Restricted Stock granted pursuant to the Plan shall bear
the following legend:
 
“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, are subject
to certain terms, conditions, and restrictions on transfer as set forth in Fresh
Del Monte Produce Inc. 2009 Non- Employee Director Equity Plan (the “Plan”), and
in an Agreement entered into by and between the registered owner of such shares
and Fresh Del Monte Produce Inc. (the “Company”), dated March 3, 2010 (the
“Award Agreement”).  A copy of the Plan and the Award Agreement may be obtained
from the Secretary of the Company.”
 
 
3

--------------------------------------------------------------------------------

 
EXHIBIT 10.1
 
 
(c)      Removal of Restrictions on Restricted Stock. Except as otherwise
provided in the Plan, shares of Restricted Stock shall become freely
transferable by the Participant upon vesting.  Once shares of Restricted Stock
vest, the Participant shall be entitled to have the legend required by paragraph
(b) above removed from the share certificate evidencing such Restricted Stock
and the Company shall pay or distribute to the Participant all dividends and
distributions, if any, held in escrow by the Company with respect to such
Restricted Stock.
 
(d)      Shareholder Rights. Unless otherwise provided in an Award Agreement,
until the expiration of all applicable restrictions, (i) the Restricted Stock
shall be treated as outstanding, (ii) the Participant holding shares of
Restricted Stock may exercise full voting rights with respect to such shares,
and (iii) the Participant holding shares of Restricted Stock shall be entitled
to receive all dividends and other distributions paid with respect to such
shares while they are so held.  If any such dividends or distributions are paid
in Ordinary Shares, such shares shall be subject to the same restrictions on
transferability and forfeitability as the shares of Restricted Stock with
respect to which they were paid.  Notwithstanding anything to the contrary, at
the discretion of the Board, all such dividends and distributions may be held in
escrow by the Company (subject to the same restrictions on forfeitability) until
all restrictions on the respective Restricted Stock have lapsed.
 
8.         CONSEQUENCES UPON CERTAIN TRANSACTIONS
 
Upon a Change in Control, all outstanding Awards shall fully vest.
 
9.         ADJUSTMENT UPON CHANGES IN ORDINARY SHARES
 
If the outstanding Ordinary Shares are increased or decreased or changed into or
exchanged for a different number or kind of shares or other securities of FDMP
by reason of any recapitalization, reclassification, reorganization, stock
split, reverse split, combination of shares, exchange of shares, stock dividend
or other distribution payable in capital stock of FDMP or other increase or
decrease in such shares effected without receipt of consideration by FDMP
occurring after the effective date of the Plan, an appropriate and proportionate
adjustment shall be made by the Board to (i) the aggregate number and kind of
shares of Ordinary Shares available under the Plan; (ii) the number of shares of
Ordinary Shares that are subject to annual Awards as described in Section 6,
(iii) the calculation of the reduction or increase of Ordinary Shares available
under the Plan, (vi) the number and kind of Ordinary Shares to be issued upon
vesting  of or distribution with respect to outstanding Awards.
 
10.       SECURITIES MATTERS
 
FDMP shall be under no obligation to effect the registration pursuant to the
Securities Act of 1933, as amended, of any Ordinary Shares to be issued
hereunder or to effect similar compliance under any state laws or any laws of
the Cayman Islands. Notwithstanding anything herein to the contrary, FDMP shall
not be obligated to cause to be issued or delivered any certificates evidencing
Ordinary Shares pursuant to the Plan unless and until FDMP is advised by its
counsel that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which Ordinary Shares are traded. The
Board may require, as a condition of the issue and delivery of certificates
evidencing Ordinary Shares pursuant to the terms hereof, that the recipient of
such shares make such covenants, agreements and representations, and that such
certificates bear such legends, as the Board deems necessary or desirable.
 
11.       WITHHOLDING TAXES
 
The Board may make such provisions and take such steps as it may deem necessary
or appropriate for the withholding of any taxes that the Company is required by
any law or regulation of any governmental authority, whether federal, state or
local, domestic or foreign, to withhold in connection with the grant, vesting or
distribution in connection with an Award, or the removal of restrictions on an
Award including, but not limited to: (i) the withholding of delivery of Ordinary
Shares until the holder reimburses the Company for the amount the Company is
required to withhold with respect to such taxes; (ii) the canceling of any
number of Ordinary Shares issuable in an amount sufficient to reimburse the
Company for the amount it is required to so withhold; (iii) withholding the
amount due from any such person's wages or compensation due to such person; or
(iv) requiring the Participant to pay the Company cash in the amount the Company
is required to withhold with respect to such taxes.
 
12.       APPLICABLE LAW
 
The Plan will be administered in accordance with the laws of the State of New
York, without reference to its principles of conflicts of law.
 
 
4

--------------------------------------------------------------------------------

 
EXHIBIT 10.1
 
 
13.       EFFECTIVE DATE OF PLAN
 
The Plan shall become effective upon approval of the Plan by the shareholders of
FDMP.
 
14.       GENERAL PROVISIONS
 
(a)      Award Agreements. All Awards granted pursuant to the Plan shall be
evidenced by an Award Agreement. Each Award Agreement shall specify the terms
and conditions of the Award granted.
 
(b)      Transferability of Awards. A Participant may not Transfer an Award
other than by will or the laws of descent and distribution. No Award shall be
liable for or subject to the debts, contracts, or liabilities of any
Participant, nor shall any Award be subject to legal process or attachment for
or against such person.  Any purported Transfer of an Award in contravention of
the provisions of the Plan shall have no force or effect and shall be null and
void, and the purported transferee of such Award shall not acquire any rights
with respect to such Award. Notwithstanding anything to the contrary, the Board
may in its sole and absolute discretion permit the Transfer of an Award to a
Participant’s “family member” as such term is defined in the Form 8-A
Registration Statement under the Securities Act of 1933, as amended, under such
terms and conditions as specified by the Board.
 
(c)      Modification or Substitution of an Award. Subject to the terms and
conditions of the Plan, the Board may modify outstanding
Awards.  Notwithstanding the foregoing, no modification of an Award shall
adversely affect any rights or obligations of the Participant without the
Participant’s consent. The Board in its sole and absolute discretion may
rescind, modify, or waive any vesting requirements or other conditions
applicable to an Award, provided however no such modification shall cause a
violation of, or result to additional taxes or penalties under Section 409A of
the Code.
 
(d)      Amendment and Termination of Plan. The Board may, at any time and from
time to time, amend, suspend or terminate the Plan as to any Ordinary Shares as
to which Awards have not been granted; provided, however, that the approval of
the shareholders of FDMP in accordance with applicable law and the Articles of
Association and Memorandum of Association of FDMP shall be required for any
amendment: (i) that changes the class of individuals eligible to receive Awards
under the Plan: (ii) that increases the maximum number of Ordinary Shares in the
aggregate that may be subject to Awards that are granted under the Plan (except
as permitted under Section 10 hereof): (iii) the approval of which is necessary
to comply with federal or state law (including without limitation  Rule 16b-3
under the Exchange Act) or with the rules of any stock exchange or automated
quotation system on which the Ordinary Shares may be listed or traded; or (iv)
that proposed to eliminate a requirement provided herein that the shareholders
of FDMP must approve an action to be undertaken under the Plan.  Except as
permitted under Section 9 or Section 10 hereof, no amendment, suspension or
termination of the Plan shall, without the consent of the holder of an Award,
alter or impair rights or obligations under any Award theretofore granted under
the Plan.  Awards granted prior to the termination of the Plan may extend beyond
the date the Plan is terminated and shall continue subject to the terms of the
Plan as in effect on the date the Plan is terminated.
 
(e)      Section 409A of the Code. The Awards issued under the Plan are intended
to comply with the requirements of Section 409A of the Code (“Section 409A”) and
the regulations promulgated thereunder (the extent Section 409A is
applicable).  If any provision of the Plan or any term or condition of any Award
would otherwise frustrate or conflict with this intent, the provision, term or
condition will be interpreted and deemed amended so as to avoid this conflict.
Further, for purposes of Section 409A, each payment made hereunder shall be
treated as a separate payment, and in no event may any person or entity,
directly or indirectly, designate the calendar year of the payment with respect
to any payment due hereunder.
 
If and to the extent required to comply with Section 409A, any payment or
benefit required to be paid under this Plan on account of termination of
Participant’s membership on the Board, or any other term to that effect, shall
be made upon Employee incurring a “separation of service” as a member of the
Board, within the meaning of Section 409A.
 
Notwithstanding any other provisions of the Plan, the Company does not guarantee
to any Participant or any other person that any Award intended to be exempt from
Section 409A shall be so exempt, nor that any Award intended to comply with
Section 409A shall so comply, nor will the Company indemnify, defend or hold
harmless any individual with respect to the tax consequences of any such
failure.
 
(f)      Disclaimer of Rights. No provision in the Plan, any Award granted
hereunder, or any Award Agreement entered into pursuant to the Plan shall be
construed to confer upon any individual the right to remain in the employ of or
other service with the Company or to interfere in any way with the right and
authority of the Company either to increase or decrease the compensation of any
individual, including any holder of an Award, at any time, or to terminate any
employment or other relationship between any individual and the Company. The
grant of an Award pursuant to the Plan shall not affect or limit in any way the
right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge,
consolidate, dissolve or liquidate, or to sell or transfer all or any part of
its business or assets.
 
 
5

--------------------------------------------------------------------------------

 
EXHIBIT 10.1
 
 
(g)     Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation.  With respect to any
payments as to which a Participant has a fixed and vested interest but which are
not yet made to such Participant by the Company, nothing contained herein shall
give any such Participant any rights that are greater than those of a general
creditor of the Company.
 
(h)     Nonexclusivity of Plan. The adoption of the Plan shall not be construed
as creating any limitations upon the right and authority of the Board to adopt
such other incentive compensation arrangements (which arrangements may be
applicable either generally to a class or classes of individuals or specifically
to a particular individual or individuals) as the Board in its sole and absolute
discretion determines desirable.
 
(i)      Other Benefits. No Award payment under the Plan shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or any agreement between a Participant and the Company, nor affect any
benefits under any other benefit plan of the Company now or subsequently in
effect under which benefits are based upon a Participant’s level of
compensation.
 
(j)      Headings. The section headings in the Plan are for convenience only;
they form no part of this Agreement and shall not affect its interpretation.
 
(k)     Pronouns. The use of any gender in the Plan shall be deemed to include
all genders, and the use of the singular shall be deemed to include the plural
and vice versa, wherever it appears appropriate from the context.
 
(l)      Successors and Assigns. The Plan shall be binding on all successors of
the Company and all successors and permitted assigns of a Participant,
including, but not limited to, a Participant’s estate, devisee, or heir at law.
 
(m)    Severability. If any provision of the Plan or any Award Agreement shall
be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.
 
Notices. unless otherwise provided by the Board, any communication or notice
required or permitted to be given under the Plan shall be in writing, and mailed
by registered or certified mail or delivered by hand, to FDMP, to its principal
place of business, attention: corporate secretary and if to the holder of an
Award, to the address as appearing on the records of the Company.
 
 
 
6

--------------------------------------------------------------------------------